UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4921


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JANET CAHILL DAVENPORT,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:08-cr-00033-jpj-pms-1)


Submitted:   January 7, 2011                 Decided:   January 26, 2011


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Bragg, BRAGG LAW, PLC, Abingdon, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Jennifer
R. Bockhorst, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janet Cahill Davenport appeals her conviction after a

jury trial and the district court’s denial of her motions for a

judgment of acquittal for possession with intent to distribute

and   distribution        of    hydrocodone,          in   violation     of     21   U.S.C.

§ 841(a)(1), (b)(1)(D) (2006).                On appeal, Davenport raises the

issues of whether the evidence was sufficient to support her

conviction and whether there was sufficient independent evidence

to corroborate her admissions.               We affirm.

            We review a district court’s denial of a motion for

judgment of acquittal de novo.                   United States v. Osborne, 514
F.3d 377, 385 (4th Cir. 2008).                    We are obliged to sustain a

guilty   verdict     that,       viewing   the        evidence    in    the    light   most

favorable     to    the        Government,       is     supported       by     substantial

evidence.      Id.        Substantial        evidence        in   the    context       of   a

criminal action is evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion

of a defendant’s guilt beyond a reasonable doubt.                            United States

v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

            A defendant bringing a sufficiency challenge bears a

“heavy burden.”      United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995).        In evaluating the sufficiency of evidence, we do

not review the credibility of the witnesses and assume the jury

resolved all contradictions in the testimony in favor of the

                                             2
Government.      United States v. Sun, 278 F.3d 302, 313 (4th Cir.

2002).   Reversal for insufficient evidence is reserved for the

rare   case    where    the   Government’s     failure     is    clear.       United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

              To prevent confessions to crimes never committed and

convictions based upon untrue confessions alone, a conviction

must rest upon firmer ground than the uncorroborated admission

or confession of the accused made after commission of a crime.

United States v. Abu Ali, 528 F.3d 210, 234 (4th Cir. 2008).

Corroborative evidence does not have to prove the offense beyond

a reasonable doubt, or even by a preponderance, as long as there

is substantial independent evidence that the offense has been

committed,      and    the    evidence   as    a   whole     proves       beyond   a

reasonable doubt that the defendant is guilty.                  Id. at 235.

              With these standards in mind, we have reviewed the

record and conclude that the evidence was sufficient to support

Davenport’s     conviction,      and   her    admissions     were   sufficiently

corroborated by independent evidence.

              Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument     because   the      facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED

                                         3